      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 1 of 14



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 GILMORE PRODUCE, LTD.,                            §
                                                   §
        Plaintiff,                                 §
 v.                                                §
                                                   §     C.A. No.: 4:19-cv-2776
 BELLA FRESH HOUSTON, LLC, a                       §
 Domestic Limited Liability Company;               §
 ANDREW RUGGIERO, an Individual;                   §
 and, PRESTON FLETCHER, an                         §
 Individual,                                       §
                                                   §
        Defendants.                                §

                                     ORIGINAL COMPLAINT

       Plaintiff GILMORE PRODUCE, LTD. for its Original Complaint against Defendants

BELLA FRESH HOUSTON, LLC, ANDREW RUGGIERO, and PRESTON FLETCHER,

alleges and states as follows:

                                            THE PARTIES

       1.        Plaintiff is a Texas limited partnership with its principal place of business in

Dallas, Texas.

       2.        Plaintiff sells wholesale quantities of perishable agricultural commodities

(hereinafter “Produce”) in interstate commerce and operates its business under a valid United

States Department of Agriculture issued PACA License, which is identified as License No.

20030699.

       3.        At all times relevant herein, Plaintiff was subject to and licensed under the

Perishable Agricultural Commodities Act (PACA), 7 U.S.C. §499a et seq.

       4.        Defendants are:
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 2 of 14



               a.      Bella Fresh Houston, LLC (“Bella Fresh”) is a Texas limited liability

company with its principal place of business located at 6920 Brasada Drive, Suite 400, Houston,

Texas 77085.

               b.      Andrew Ruggiero (“Ruggiero”), an Individual. Upon information and

belief, Andrew Ruggiero is or was an officer, director, member, or shareholder of Bella Fresh

and in a position or was in a position to control the assets of Bella Fresh. Upon information and

belief, Andrew Ruggiero is a resident of Scottsdale, Arizona.

               c.      Preston Fletcher (“Fletcher”), an Individual. Upon information and belief,

Preston Fletcher is or was an officer, director, member, or shareholder of Bella Fresh and in a

position or was in a position to control the assets of Bella Fresh. Upon information and belief,

Preston Fletcher is a resident of Houston, Texas.

       5.      At all times relevant hereto, Defendants were engaged in the business of

purchasing and/or selling Produce in wholesale or jobbing quantities and, therefore, are “dealers”

of Produce as defined by the Perishable Agricultural Commodities Act, 1930, as amended, 7

U.S.C. §§ 499a-499t (the “PACA”). Bella Fresh operates its business under a valid United

States Department of Agriculture issued PACA License, which is identified as License No.

20121515.

                                   JURISDICTION AND VENUE

       6.      The District Court has jurisdiction over this civil action arising under § 5(c)(5) of

the PACA, 7 U.S.C. § 499e(b)(2), pursuant to 28 U.S.C. § 1331. The Court has supplemental

jurisdiction over Plaintiff’s other claims pursuant to 28 U.S.C. § 1367(a). The Court has in rem

jurisdiction over the Plaintiff’s claims pursuant to, inter alia, 28 U.S.C. § 1655.




                                                  2
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 3 of 14



        7.      Venue in this District is based on 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to Plaintiff’s claims occurred in this district and a

substantial part of the property that is the subject of this action is situated in this District.

                                    FACTUAL ALLEGATIONS

        8.      Between January 26, 2018 and September 3, 2018, Plaintiff sold and delivered to

Defendants wholesale quantities of produce, in the current aggregate amount of $1,387,551.60,

as set forth in Exhibit A, Gilmore’s Statement of Account.

        9.      Defendants accepted each load of Produce which corresponds to the invoice

numbers as listed in Exhibit A.

        10.     Plaintiff issued to Defendants, and Defendants received, each of the invoices

listed in Exhibit A.

        11.     Plaintiff is an unpaid supplier or seller of Produce having sold Produce to

Defendants for which it remains unpaid.

        12.     Defendants failed to pay or otherwise deliver good funds to the Plaintiff despite

repeated demands from Plaintiff.

        13.     At all relevant times hereto, Bella Fresh acted by and through its principals,

Andrew Ruggiero and Preston Fletcher.

                                        COUNT I
                              ENFORCEMENT OF THE PACA TRUST
                                     ALL DEFENDANTS

        14.     Plaintiff re-alleges paragraphs 1 through 13 as though fully set forth herein.

        15.     Defendants are in possession, custody and control of all assets derived from the

Defendants’ sale of: (i) the Produce; (ii) food or products derived from the Produce; (iii)

accounts receivable; (iv) proceeds from the sale of the Produce; (v) cash; (vi) any other assets



                                                    3
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 4 of 14



commingled with proceeds of the Produce; and (vii) any other assets acquired or maintained with

such proceeds, cash, assets, or other trust assets held in Bella Fresh’s name (the “PACA Trust

Assets”) for the benefit of Plaintiff and all other similarly-situated PACA trust beneficiaries.

          16.   Defendants failed to deliver to Plaintiff sufficient funds from the PACA Trust

Assets for any of the shipments of Produce listed in Exhibit A.

          17.   Defendants failed to preserve sufficient amounts of the PACA Trust Assets to

fully satisfy all qualified PACA trust claims, such as Plaintiff’s unpaid claims asserted in this

action.

          18.   The matters and actions alleged in this Count I constitute a violation by

Defendants of Section 2 of the PACA.

          19.   As a direct result of Defendants’ failure to properly protect the PACA Trust

Assets from dissipation, Plaintiff has suffered damages which are covered under the PACA trust

in the current aggregate amount totaling of $1,387,551.60, plus further interest and contractually

due costs of collection, including attorneys’ fees, incurred in this action.

          20.   On information and belief, additional unknown and unpaid trust beneficiaries

exist. As a result, Plaintiff further seeks the entry of an Order directing Defendants to

immediately turn over to the Registry of the Court all assets impressed with the PACA trust for

the benefit of all unpaid trust beneficiaries such as Plaintiff herein, thereby creating a fund for

the benefit of said trust beneficiaries.

                                      COUNT II
                      PACA VIOLATION: FAILURE TO PAY PROMPTLY
                                  ALL DEFENDANTS

          21.   Plaintiff re-alleges paragraphs 1 through 20 as though fully set forth herein.

          22.   Defendants received each of the shipments of Produce referenced in Exhibit A.



                                                  4
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 5 of 14



        23.     Defendants failed to pay the invoices identified in Exhibit A within the applicable

payment terms that were in effect between the parties at the time of each transaction.

        24.     The matters and actions alleged in this Count II constitute a violation by

Defendants of Section 2 of the PACA.

        25.     As a direct result of Defendants’ failure to pay for each invoice within terms, the

Plaintiff has incurred damages in the amount totaling $1,387,551.60, plus pre-judgment interest,

costs, and attorney’s fees.

                                       COUNT III
                      PACA VIOLATION: FAILURE TO MAINTAIN TRUST
                                   ALL DEFENDANTS

        26.        Plaintiff re-alleges paragraphs 1 through 25 as though fully set forth herein.

        27.        Plaintiff and Defendants entered into a series of transactions involving Plaintiff’s

sale and Bella Fresh’s purchase of Produce between January 26, 2018 and September 3, 2018

(the “Sales Period”), each of which are identified in the attached Exhibit A.

        28.        During the Sales Period, Bella Fresh lacked the liquidity or free cash flow to pay

Plaintiff for the Produce transactions identified in Exhibit A.

        29.        During the Sales Period, Bella Fresh’s PACA Trust Assets were not freely

available to satisfy its outstanding obligations to the Plaintiff.

        30.        The matters and actions or inactions alleged in this Count III constitute violations

by Defendants of Section 2 of the PACA.

        31.        As a direct result of Defendants' aforementioned actions and inactions, Plaintiff

has incurred damages in the amount totaling $1387,551.60, plus pre-judgment interest, costs, and

attorney’s fees.




                                                    5
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 6 of 14



                                         COUNT IV
                                    BREACH OF CONTRACT
                                        BELLA FRESH

        32.     Plaintiff re-alleges paragraphs 1 through 31 as though fully set forth herein.

        33.     Plaintiff and Defendant Bella Fresh entered into the various contracts referenced

in Exhibit A.

        34.     In each contract, Plaintiff agreed to sell Produce to the Bella Fresh and Bella

Fresh agreed, inter alia, to purchase Produce from the Plaintiff.

        35.     Plaintiff delivered conforming goods to Bella Fresh and has otherwise satisfied all

conditions of said contracts.

        36.     Bella Fresh failed to pay for each shipment of Produce referenced in Exhibit A.

        37.     As a direct result of the Bella Fresh’s failure to pay for each shipment of Produce

identified in Exhibit A, Plaintiff has incurred damages in the current aggregate amount totaling

$1,387,551.60, plus further interest and contractually due costs of collection, including attorneys'

fees, incurred in this action.

                                         COUNT V
                                 BREACH OF FIDUCIARY DUTY
                                    ANDREW RUGGIERO

        38.     Plaintiff re-alleges paragraphs 1 through 37 as though fully set forth herein.

        39.     At all times relevant to this action, Andrew Ruggiero was an officer, director,

member, owner or shareholder of Bella Fresh, and the individual in charge of its business

undertakings.

        40.     On information and belief, at all times relevant to this action, Andrew Ruggiero

was engaged in the business of buying or selling Produce in interstate or foreign commerce in

wholesale or jobbing quantities.



                                                  6
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 7 of 14



        41.     At all times relevant to this action, Andrew Ruggiero controlled and managed

Bella Fresh’s operations and had control over Bella Fresh’s financial dealings, including those

involving the PACA Trust Assets.

        42.     At all times relevant to this action, Andrew Ruggiero was in a position to control

and manage Bella Fresh’s operations and had the ability to control Bella Fresh’s financial

dealings, including those involving the PACA Trust Assets.

        43.     At all times relevant to this action, Andrew Ruggiero had the authority to direct

the payment of Bella Fresh’s operating funds and otherwise had the power to direct the

application or disposition of the PACA Trust Assets.

        44.     At all times relevant to this action, Andrew Ruggiero was in a position to

influence Bella Fresh’s application of its operating funds and otherwise had the power to

influence the application or disposition of the PACA Trust Assets.

        45.     Upon information and belief, at all times relevant to this action, Andrew Ruggiero

was authorized signatory on Bella Fresh’s bank account(s) and otherwise had the power to direct

the application or disposition of the PACA Trust Assets.

        46.     As an officer, director, member, owner or shareholder of Bella Fresh, Andrew

Ruggiero was a statutory trustee with a duty to safeguard the PACA Trust Assets and was

required to maintain the trust assets in such a manner as to ensure there were, at all times,

sufficient trust assets to satisfy all outstanding PACA trust obligations such as those owed to

Plaintiff herein.

        47.     As an officer, director, member, owner or shareholder of Bella Fresh, Andrew

Ruggiero was a statutory trustee with a duty to ensure that Bella Fresh performed all duties,

express or implied, arising out of Bella Fresh’s undertakings in connection with Bella Fresh’s



                                                  7
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 8 of 14



Produce transactions, which included, inter alia, ensuring that there were, at all times, sufficient

trust assets available to satisfy all of Bella Fresh’s obligations to its unpaid Produce suppliers.

       48.     As an officer, director, member, owner or shareholder of Bella Fresh, Andrew

Ruggiero knew or should have known of Bella Fresh’s failure to pay each of Plaintiff’s unpaid

invoices identified in Exhibit A as they fell due.

       49.     As an officer, director, member, owner or shareholder of Bella Fresh, Andrew

Ruggiero possessed the power necessary to counteract or obviate the decisions of Bella Fresh not

to pay Plaintiff and other similarly situated PACA trust beneficiaries or to otherwise dissipate the

PACA Trust Assets.

       50.     Because Andrew Ruggiero controlled and/or was in a position to control Bella

Fresh, and the Plaintiff’s invoices have not been paid from PACA Trust Assets as its bills fell

due, Andrew Ruggiero has breached his fiduciary duty under the PACA trust.

       51.     Because Andrew Ruggiero was either in control or was in a position to control

Bella Fresh, and Andrew Ruggiero failed to ensure that there were, at all times, sufficient trust

assets available to satisfy all of Bella Fresh’s obligations to Plaintiff as unpaid Produce suppliers,

Andrew Ruggiero has breached his fiduciary duty under the PACA trust.

       52.     Because Andrew Ruggiero was either in control or was in a position to control

Bella Fresh, and Andrew Ruggiero failed to counteract or obviate the decisions of Bella Fresh

not to pay Plaintiff or other similarly situated trust beneficiaries from Bella Fresh’s PACA Trust

Assets, Andrew Ruggiero has breached his fiduciary duty under the PACA trust.

       53.     Andrew Ruggiero continues to hold any and all PACA Trust Assets having come

into his possession as trustee for Plaintiff’s beneficial interest in the PACA trust.




                                                     8
      Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 9 of 14



       54.      Andrew Ruggiero is personally liable to Plaintiff, which liability is joint and

several with Bella Fresh and any third parties having received any PACA Trust Assets with

actual or constructive notice of the breach of the PACA Trust, for the dissipation of the PACA

trust in the amount totaling $1,387,551.60, plus pre-judgment interest, costs, and attorney’s fees,

to be satisfied from Andrew Ruggiero’s personal assets.

                                        COUNT VI
                                BREACH OF FIDUCIARY DUTY
                                   PRESTON FLETCHER

       55.      Plaintiff re-alleges paragraphs 1 through 54 as though fully set forth herein.

       56.      At all times relevant to this action, Preston Fletcher was an officer, director,

member, owner or shareholder of Bella Fresh, and the individual in charge of its business

undertakings.

       57.      On information and belief, at all times relevant to this action, Preston Fletcher

was engaged in the business of buying or selling Produce in interstate or foreign commerce in

wholesale or jobbing quantities.

       58.      At all times relevant to this action, Preston Fletcher controlled and managed Bella

Fresh’s operations and had control over Bella Fresh’s financial dealings, including those

involving the PACA Trust Assets.

       59.      At all times relevant to this action, Preston Fletcher was in a position to control

and manage Bella Fresh’s operations and had the ability to control Bella Fresh’s financial

dealings, including those involving the PACA Trust Assets.

       60.      At all times relevant to this action, Preston Fletcher had the authority to direct the

payment of Bella Fresh’s operating funds and otherwise had the power to direct the application

or disposition of the PACA Trust Assets.



                                                  9
     Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 10 of 14



        61.     At all times relevant to this action, Preston Fletcher was in a position to influence

Bella Fresh’s application of its operating funds and otherwise had the power to influence the

application or disposition of the PACA Trust Assets.

        62.     Upon information and belief, at all times relevant to this action, Preston Fletcher

was authorized signatory on Bella Fresh’s bank account(s) and otherwise had the power to direct

the application or disposition of the PACA Trust Assets.

        63.     As an officer, director, member, owner or shareholder of Bella Fresh, Preston

Fletcher was a statutory trustee with a duty to safeguard the PACA Trust Assets and was

required to maintain the trust assets in such a manner as to ensure there were, at all times,

sufficient trust assets to satisfy all outstanding PACA trust obligations such as those owed to

Plaintiff herein.

        64.     As an officer, director, member, owner or shareholder of Bella Fresh, Preston

Fletcher was a statutory trustee with a duty to ensure that Bella Fresh performed all duties,

express or implied, arising out of Bella Fresh’s undertakings in connection with Bella Fresh’s

Produce transactions, which included, inter alia, ensuring that there were, at all times, sufficient

trust assets available to satisfy all of Bella Fresh’s obligations to its unpaid Produce suppliers.

        65.     As an officer, director, member, owner or shareholder of Bella Fresh, Preston

Fletcher knew or should have known of Bella Fresh’s failure to pay each of Plaintiff’s unpaid

invoices identified in Exhibit A as they fell due.

        66.     As an officer, director, member, owner or shareholder of Bella Fresh, Preston

Fletcher possessed the power necessary to counteract or obviate the decisions of Bella Fresh not

to pay Plaintiff and other similarly situated PACA trust beneficiaries or to otherwise dissipate the

PACA Trust Assets.



                                                  10
     Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 11 of 14



        67.     Because Preston Fletcher controlled and/or was in a position to control Bella

Fresh, and the Plaintiff’s invoices have not been paid from PACA Trust Assets as its bills fell

due, Preston Fletcher has breached his fiduciary duty under the PACA trust.

        68.     Because Preston Fletcher was either in control or was in a position to control

Bella Fresh, and Preston Fletcher failed to ensure that there were, at all times, sufficient trust

assets available to satisfy all of Bella Fresh’s obligations to Plaintiff as unpaid Produce suppliers,

Preston Fletcher has breached his fiduciary duty under the PACA trust.

        69.     Because Preston Fletcher was either in control or was in a position to control

Bella Fresh, and Preston Fletcher failed to counteract or obviate the decisions of Bella Fresh not

to pay Plaintiff or other similarly situated trust beneficiaries from Bella Fresh’s PACA Trust

Assets, Preston Fletcher has breached his fiduciary duty under the PACA trust.

        70.     Preston Fletcher continues to hold any and all PACA Trust Assets having come

into his possession as trustee for Plaintiff’s beneficial interest in the PACA trust.

        71.     Preston Fletcher is personally liable to Plaintiff, which liability is joint and several

with Bella Fresh and any third parties having received any PACA Trust Assets with actual or

constructive notice of the breach of the PACA Trust, for the dissipation of the PACA trust in the

amount totaling $1,387,551.60, plus pre-judgment interest, costs, and attorney’s fees, to be

satisfied from Preston Fletcher’s personal assets.

                                        COUNT VII
                                BREACH OF FIDUCIARY DUTY
                              INTEREST AND ATTORNEY’S FEES

        72.     Plaintiff incorporates each and every allegation set forth in paragraphs 1 through

71 above, as if fully set forth herein.




                                                  11
     Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 12 of 14



       73.     As a result of Defendants’ failure to make full payment promptly for the Produce

sold and delivered to Defendants, Plaintiff has lost the use of said money.

       74.     As a result of Defendants’ continued failure to make payment for the Produce

sold and delivered to Defendants by Plaintiff, Plaintiff has been required to pay attorney’s fees

and costs in order to bring this action to require Defendants to comply with their statutory duties

under PACA and the invoices.


                             GILMORE IS ENTITLED TO AWARD
                            OF CONTRACTUAL ATTORNEY’S FEES

       Gilmore may recover its attorney’s under Tex. Civ. Prac. & Rem. Code §38.001. On

December 10, 2018 and on February 8, 2019, Gilmore made demand upon Defendants for

payment of the amounts owed and due to Gilmore. This communication with the Defendants

satisfies the statutory requirement under §38.002 of the Texas Civil Practice and Remedies Code.

        WHEREFORE, Plaintiff respectfully seek the entry of an Order providing as follows:

        A)       As to Count I: (i) entering an Order providing injunctive relief and

creating a common fund and/or otherwise compelling the preservation of the Defendants’ PACA

Trust Assets for the benefit of the Plaintiff’s and other similarly-situated PACA trust

beneficiaries that properly join in the instant action, (ii) entering an Order directing the

Defendants to immediately turn over to the registry of the Court all assets impressed with the

PACA trust for the benefit of all unpaid trust beneficiaries such as Plaintiff, and; (iii) entering a

Final Judgment in favor of Plaintiff and against the Defendants, jointly and severally, in the

current aggregate amount totaling $1,387,551.60, plus attorney’s fees, less any actual recovery

on other Counts herein;




                                                  12
     Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 13 of 14



        B)       As to Count II, entering a Final Judgment in favor of Plaintiff’s and

against the Defendants, jointly and severally, for failing to promptly pay Plaintiff in the amount

of $1,387,551.60, plus attorney’s fees, less any actual recovery on other Counts herein;

        C)       As to Count III, entering a Final Judgment in favor of Plaintiff’s and

against the Defendants, jointly and severally, for failing to maintain the PACA trust in the

current aggregate amount of $1,387,551.60, plus attorney’s fees, less any actual recovery on

other Counts herein;

        D)      As to Count IV, entering a Final Judgment in favor of Plaintiff’s and against the

Bella Fresh for breach of contract in the current aggregate amount of $1,387,551.60, plus

attorney’s fees, less any actual recovery on other Counts herein;

        E)      As to Count V, VI, and VII entering a Final Judgment in favor of Plaintiff and

against Andrew Ruggiero and Preston Fletcher on a joint and several basis with Bella Fresh, for

a breach of their respective fiduciary duties to the PACA trust, in the aggregate amount of

$1,387,551.60, plus attorney’s fees, less any actual recovery on other Counts herein;

        F)      Providing such other and further relief as the Court deems appropriate upon

consideration of this matter.

DATED: July 29, 2019.
                                              Respectfully submitted

                                              STOKES LAW OFFICE LLP
                                              /s/ Craig A. Stokes_______________
                                              Craig A. Stokes – SBN 19267700
                                              David L. Jones—SBN 24002370
                                              3330 Oakwell Court, Suite 225
                                              San Antonio, TX 78218
                                              Telephone (210) 804-0011
                                              Facsimile (210) 822-2595
                                              cstokes@stokeslawoffice.com



                                                13
Case 4:19-cv-02776 Document 1 Filed on 07/29/19 in TXSD Page 14 of 14



                               jones@stokeslawoffice.com

                               Counsel for Plaintiff, Gilmore Produce, Ltd.




                                 14
